NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                               IN RE TOURE K.


                             No. 1 CA-JV 18-0311
                               FILED 1-17-2019


          Appeal from the Superior Court in Maricopa County
                            No. JV203501
        The Honorable Eartha K. Washington, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Maricopa County Public Advocate's Office, Phoenix
By Ben Lewis
Counsel for Appellant

Maricopa County Attorney's Office, Phoenix
By Diane Meloche
Counsel for Appellee State of Arizona
                             IN RE TOURE K.
                            Decision of the Court



                      MEMORANDUM DECISION

Judge James B. Morse Jr. delivered the decision of the Court, in which
Presiding Judge James P. Beene and Judge Michael J. Brown joined.


M O R S E, Judge:

¶1            Juvenile Toure K. timely appeals the juvenile court's August
6, 2018, disposition order reinstating his probation and releasing him to the
Department of Child Safety ("DCS"). After searching the entire record,
Toure's defense counsel identified no arguable question of law that is not
frivolous. Therefore, in accordance with Anders v. California, 386 U.S. 738
(1967), and State v. Leon, 104 Ariz. 297 (1969), defense counsel asks this
Court to search the record for fundamental error. Defendant was also
allowed to file a supplemental brief in propria persona but did not do so.
Finding no reversible error, we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2           In March 2018, the juvenile court adjudicated Toure
delinquent for disorderly conduct pursuant to a plea agreement and placed
him on standard probation. Three months into Toure's twelve-month
period of probation, the County Attorney's Office alleged Toure violated
his probation by leaving the home without parental permission. Toure
admitted to the allegation.

¶3             At the disposition hearing in late July 2018, the juvenile court
reinstated Toure on supervised probation with a modified end date of July
31, 2019. The court placed Toure in the physical custody of DCS because a
related dependency matter had been initiated.1 The court stated it wanted
DCS to investigate "whether or not to send [Toure] home to [his] mother,"
and it ordered "that upon DCS completing their investigation and if the
juvenile is returned to his mother, mother is not to leave the state" until the
completion of the dependency matter.

¶4            Toure timely appealed the disposition order.          We have
jurisdiction pursuant to A.R.S. §§ 8-235 and 12-120.21(A)(1).


1      See Ariz. Rev. Stat. ("A.R.S.") §§ 8-841 to -847 (providing procedures
for juvenile dependency matters).


                                      2
                             IN RE TOURE K.
                            Decision of the Court

                               DISCUSSION

¶5            In the opening brief, counsel notes that Toure "proposes that
this court review whether the superior court abused its discretion when
ordering [Toure] to be placed at Canyon State Academy[.]" See In re Themika
M., 206 Ariz. 553, 554, ¶ 5 (App. 2003) (stating this Court reviews a juvenile
court's disposition order for an abuse of discretion). We view the evidence
in the light most favorable to sustaining the juvenile court's findings. In re
Andrew A., 203 Ariz. 585, 586, ¶ 5 (App. 2002).

¶6             We have reviewed the record below and find no arguable
issue with the juvenile court's adjudication. If the juvenile court finds that
a violation of a condition or regulation of probation has occurred, the court
may revoke, modify, or continue probation. Ariz. R.P. Juv. Ct. 32(E)(5). In
placing a juvenile on probation, the court "shall impose on the juvenile
conditions of probation that will promote rehabilitation and public safety."
Ariz. R.P. Juv. Ct. 31(A). Additionally, "on the court's own motion, the court
may make an order directing, restraining[,] or otherwise controlling the
conduct of a person" if "[a]n order or disposition of a delinquent . . . child
has been . . . made." A.R.S. § 8-234(B).

¶7             The record shows that the juvenile court did not order Toure's
placement at Canyon State Academy. Instead, the court ordered Toure's
release to DCS as a condition of Toure's probation, and it required DCS to
investigate whether to send Toure home to his mother or to place him at
Canyon State Academy. Regardless, the court did not abuse its discretion
by ordering Toure's release to DCS. Toure admitted to violating the terms
of his probation, therefore the court was entitled to modify Toure's
probation. The court advised Toure of the possibility of being placed on
"standard or intensive probation at [his] home or at a place outside of [his]
home," and Toure indicated that he understood this possibility. Because
Toure admitted to the allegation of a probation violation, the court was
entitled to "impose on [him] conditions of probation that [would] promote
rehabilitation and public safety." Ariz. R.P. Juv. Ct. 31(A). Additionally,
because "[a]n order or disposition of a delinquent . . . child ha[d] been . . .
made," the court was entitled to make an order restraining or otherwise
controlling Toure's conduct. A.R.S. § 8-234(B). The court did not err by
ordering Toure's remand to DCS custody. See In re Amber S., 225 Ariz. 364,
368, ¶ 12 (App. 2010) (affirming the juvenile court's reinstatement of
intensive probation and placement of juvenile outside the home upon
violation of terms of probation).




                                      3
                            IN RE TOURE K.
                           Decision of the Court

¶8            In addition to evaluating the issue proposed by Toure, we
have conducted an independent review of the record. Our review also
reveals no fundamental error. See Leon, 104 Ariz. at 300 ("An exhaustive
search of the record has failed to produce any prejudicial error.").

                              CONCLUSION

¶9            We affirm the finding of a probation violation and the
reinstatement of Toure's probation. Pursuant to State v. Shattuck, 140 Ariz.
582, 584-85 (1984), counsel's obligations in this appeal have ended. Counsel
need do nothing more than inform defendant of the status of the appeal and
his future options, unless counsel's review reveals an issue appropriate for
submission to the Arizona Supreme Court by petition for review. Id. Toure
shall have thirty days from the date of this decision to proceed, if he so
desires, with an in propria persona motion for reconsideration or petition
for review.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        4